Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST CITI INSTITUTIONAL U.S. TREASURY RESERVES FORM N-Q NOVEMBER 30, 2007 Notes to Schedule of Investments (unaudited) Investment in U.S. Treasury Reserves Portfolio, at value $5,412,015,569 1. Organization and Significant Accounting Policies Citi Institutional U.S. Treasury Reserves (the Fund) is a separate diversified investment series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in U.S. Treasury Reserves Portfolio (the Portfolio), a management investment company that has the same objective as the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation  The Fund records its investment in the Portfolio at value. The value of such investment reflects the Funds proportionate interest (90.87% at November 30, 2007) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. U.S. Treasury Reserves Portfolio Schedule of Investments (unaudited) November 30, 2007 Face Amount Security Value SHORT-TERM INVESTMENTS  100.0% U.S. Treasury Notes  1.7% $ 100,000,000 U.S. Treasury Notes, 4.375% due 1/31/08 (Cost - $100,058,071) $ U.S. Treasury Bills  98.3% U.S. Treasury Bills: 3.303% - 4.038% due 12/6/07 (a) 4.919% due 12/6/07 (a) 3.654% - 4.877% due 12/13/07 (a) 3.670% - 4.151% due 12/20/07 (a) 3.298% - 3.837% due 12/27/07 (a) 3.341% - 4.158% due 1/3/08 (a) 3.703% - 4.122% due 1/10/08 (a) 4.972% due 1/10/08 (a) 3.733% - 4.214% due 1/17/08 (a) 3.912% - 4.998% due 1/24/08 (a) 3.825% - 4.925% due 1/31/08 (a) 3.170% - 4.930% due 2/7/08 (a) 3.032% - 3.941% due 2/14/08 (a) 3.073% - 3.978% due 2/21/08 (a) 3.084% - 4.067% due 2/28/08 (a) 3.050% - 4.479% due 3/6/08 (a) 4.032% due 3/13/08 (a) 3.988% - 4.249% due 3/20/08 (a) 4.114% due 4/3/08 (a) 4.145% - 4.208% due 4/10/08 (a) 4.281% due 4/17/08 (a) 3.229% due 5/1/08 (a) 3.583% due 5/8/08 (a) 3.316% due 5/15/08 (a) 3.283% - 3.573% due 5/22/08 (a) 3.278% - 3.304% due 5/29/08 (a) Total U.S. Treasury Bills (Cost  $5,854,680,128) TOTAL INVESTMENTS  100.0% (Cost  $5,954,738,199#) Other Assets in Excess of Liabilities  0.0% TOTAL NET ASSETS  100.0% $ (a) Rate shown represents yield-to-maturity. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 1 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies U.S. Treasury Reserves Portfolio (the Portfolio) is a no-load, diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. At November 30, 2007, all investors in the Portfolio were Funds advised by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates fair value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. (b) Security Transactions. Security transactions are accounted for on a trade date basis. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Institutional Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 28, 2008
